78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Peter Randall SNOOK, Defendant-Appellant.
No. 95-30058.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Peter Randall Snook appeals his sentence imposed following his guilty plea to mail fraud in violation of 18 U.S.C. § 1341.   Snook contends that in ordering him to make restitution under the Victim and Witness Protection Act, 18 U.S.C. §§ 3663-64, the district court erred by failing to consider his ability to repay $3,307,491.69.   We decline to consider this contention because Snook stipulated to a higher restitution amount in his plea agreement and did not object at sentencing.  See United States v. DeSalvo, 41 F.3d 505, 511 (9th Cir.1994) (generally, restitution issue not raised before district court will not be addressed on appeal).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3